Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant persuasively argues that a person of ordinary skill in the art at the time of filing would not have combined the teachings of Morse (see prior Office action for bibliographic details of references) with the teachings of Masters.  Specifically, Morse teaches compositions comprising micronized placental tissue of the claimed particle size which are shaped and dehydrated but does not teach compressing the compositions nor teaches increasing the density of the compositions by compression.  The rejection in the prior Office action relied on Masters for teaching compression of constructs, which Masters teaches is for the purpose of removing solvent from constructs which consist of protein films which are folded, crumpled, etc. then compressed to remove solvent [0130-5].  Masters specifically teaches that the proteins to produce the films are purified proteins not tissue and argues against using tissue in the compositions [0029].  Masters teaches that the compressed protein films may be ground into particles but does not teach compression of the particles into compositions, but rather teaches administration of the particles as slurries [0152-160].  Masters teaches that the purified protein films are compressed so as to remove solvent from the compositions [0130-5].  The motivation for compressing the constructs of Morse by the method of compression molding in Masters given in the previous Office action was to remove solvent from the compositions as taught by Masters.  Applicant points out (Remarks, pp. 5-8) that the constructs in Morse are already dehydrated so would not need to be compressed to remove solvent because the solvent has already been removed.  Additionally, Applicant points out that Masters does not teach the compression of particles and teaches away .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement


Drawings
The drawing filed 9/22/2020 is accepted.

Conclusion
Claims 1, 3-4, 7, 11-13 and 15-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651